SYLLABUS

(This syllabus is not part of the opinion of the Court. It has been prepared by the Office of the Clerk for the
convenience of the reader. It has been neither reviewed nor approved by the Supreme Court. Please note that, in the
interest of brevity, portions of any opinion may not have been summarized.)

                                  State v. Fedner Pierre-Louis (A-61-12) (071552)

Argued January 7, 2014 -- Decided February 10, 2014

PER CURIAM

         The issue in this appeal is whether defendant’s petition for post-conviction relief (PCR), based on a claim
of ineffective assistance of counsel, satisfied the two-prong test outlined in Strickland v. Washington, 466 U.S. 668,
687 (1984), and adopted by this Court in State v. Fritz, 105 N.J. 42, 58 (1987).

         In December 2004, defendant Fedner Pierre-Louis was convicted by a jury of aggravated manslaughter,
robbery, felony murder, unlawful possession of a firearm, and possession of a firearm for an unlawful purpose. The
charges related to the killing of Dr. Jeffrey Perchick in March 2002 in the parking lot of the Wyndham Hotel in
Elizabeth. Among other penalties, the trial court sentenced defendant to forty-five years’ imprisonment for felony
murder, with a period of parole ineligibility of eighty-five percent.

          Defendant filed a PCR petition, claiming he had received ineffective assistance of counsel because his trial
attorney failed to investigate his case adequately, failed to serve an alibi notice, and failed to assert an alibi defense.
On January 12, 2009, the trial judge granted the petition. The State moved for reconsideration and on January 30,
2009, following a second evidentiary hearing, the judge reversed the earlier ruling. The Appellate Division affirmed
substantially for the reasons stated on the record after the second hearing. The Supreme Court granted defendant’s
petition for certification. 213 N.J. 569 (2013).

HELD: The trial court’s findings were not sufficient on either prong of the Strickland/Fritz standard to allow for a
definitive ruling on defendant’s PCR petition or appellate review of that decision.

1. To prevail on a claim of ineffective assistance of counsel, a defendant must satisfy the familiar two-prong test
outlined in Strickland v. Washington, 466 U.S. 668, 687 (1984), and adopted by this Court in State v. Fritz, 105 N.J.
42, 58 (1987). Defendant must show both (1) that counsel’s performance was deficient, and (2) that the deficient
performance prejudiced the outcome. The Court concludes that the trial court’s findings were not sufficient on
either prong to allow for a definitive ruling on defendant’s PCR petition or appellate review of that decision. (pp. 2-
3)

2. The matter is remanded to the trial court for a new hearing. At the hearing, the parties should present live
testimony of the witnesses they intend to rely on so that the court can make credibility findings and draw legal
conclusions as to both prongs of the Strickland/Fritz test. (p. 3)

         The trial court’s order is REVERSED and the matter is REMANDED for a new evidentiary hearing.

       CHIEF JUSTICE RABNER; JUSTICES LaVECCHIA, ALBIN, PATTERSON, and FERNANDEZ-
VINA; and JUDGES RODRÍGUEZ and CUFF (both temporarily assigned) join in the Court’s opinion.
                                       SUPREME COURT OF NEW JERSEY
                                         A-61 September Term 2012
                                                  071552

STATE OF NEW JERSEY,

    Plaintiff-Respondent,

         v.

FEDNER PIERRE-LOUIS,

    Defendant-Appellant.


         Argued January 7, 2014 – Decided February 10, 2014

         On certification to the Superior Court,
         Appellate Division.

         Stefan Van Jura, Assistant   Deputy Public
         Defender, argued the cause   for appellant
         (Joseph E. Krakora, Public   Defender,
         attorney; Mr. Van Jura and   Alan I. Smith,
         Designated Counsel, on the   briefs).

         Sara B. Liebman, Special Deputy Attorney
         General/Acting Assistant Prosecutor, argued
         the cause for respondent (Grace H. Park,
         Acting Union County Prosecutor, attorney).


    PER CURIAM

    This case involves an appeal from an order denying a

petition for post-conviction relief (PCR).   In December 2004,

defendant Fedner Pierre-Louis was convicted by a jury of

aggravated manslaughter, robbery, felony murder, unlawful

possession of a firearm, and possession of a firearm for an

unlawful purpose.   The charges related to the killing of Dr.


                                 1
Jeffrey Perchick in March 2002 in the parking lot of the Wyndham

Hotel in Elizabeth.   Dr. Perchick and his wife had just arrived

at the hotel, located near Newark Liberty International Airport,

the night before a planned vacation to Mexico.   Among other

penalties, the trial court sentenced defendant to forty-five

years’ imprisonment for felony murder, with a period of parole

ineligibility of eighty-five percent.

    Defendant filed a PCR petition in August 2007.    He claimed

that he had received ineffective assistance of counsel because

his trial attorney failed to investigate his case adequately,

failed to serve an alibi notice, and failed to assert an alibi

defense.   After an initial evidentiary hearing, the trial judge

granted the petition on January 12, 2009.   The State moved for

reconsideration, and the judge conducted a second evidentiary

hearing on January 29, 2009.   Just prior to retiring from

judicial service, the judge reversed the earlier ruling and

reinstated defendant’s conviction on January 30, 2009.   The

Appellate Division affirmed the denial of defendant’s petition

substantially for the reasons stated on the record after the

second hearing.

    To prevail on a claim of ineffective assistance of counsel,

a defendant must satisfy the familiar two-prong test outlined in

Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct. 2052,

2064, 80 L. Ed. 2d 674, 693 (1984), and adopted by this Court in

                                 2
State v. Fritz, 105 N.J. 42, 58 (1987).   Defendant must show

both (1) that counsel’s performance was deficient, and (2) that

the deficient performance prejudiced the outcome.     Strickland,

supra, 466 U.S. at 687, 104 S. Ct. at 2064, 80 L. Ed. 2d at 693;

Fritz, supra, 105 N.J. at 58.

    Based on our review of the trial court’s oral opinion

delivered on January 30, 2009, we conclude that the court’s

findings were not sufficient on either prong of the

Strickland/Fritz standard to allow for a definitive ruling on

defendant’s PCR petition or appellate review of that decision.

We therefore remand to the trial court for a new hearing.     See

State v. Harris, 181 N.J. 391, 416 (2002) (noting that appellate

court can remand PCR proceedings to different trial court to

“generate a new record and render fresh factual findings and

legal conclusions” when necessary); see also State v. Randolph,

210 N.J. 330, 349 (2012) (observing that sentencing judge must

evaluate relevant factors and “‘explain[] that evaluation on the

record in sufficient detail to permit appellate review’”

(internal citation omitted)).

    At the hearing, the parties should present live testimony

of the witnesses they intend to rely on so that the court can

make credibility findings and draw legal conclusions as to both

prongs of the Strickland/Fritz test.   The court may invite the

parties to submit proposed findings of fact after the

                                3
presentation of evidence.   We offer no opinion as to the

appropriate outcome of the hearing.

     The original trial judge has retired and is serving on

recall.   In light of the history of this case and the prior

rulings entered in connection with the PCR petition, we direct,

in an abundance of caution, that a different judge be assigned

to conduct the new evidentiary hearing.

    For the reasons set forth above, we reverse the trial

court’s order dated January 30, 2009, denying defendant’s PCR

petition, and remand for a new evidentiary hearing.

     CHIEF JUSTICE RABNER; JUSTICES LaVECCHIA, ALBIN, PATTERSON,
and FERNANDEZ-VINA; and JUDGES RODRÍGUEZ and CUFF (both
temporarily assigned) join in the Court’s opinion.




                                 4
                  SUPREME COURT OF NEW JERSEY


NO.       A-61                                SEPTEMBER TERM 2012

ON CERTIFICATION TO             Appellate Division, Superior Court




STATE OF NEW JERSEY,

      Plaintiff-Respondent,

                 v.

FEDNER PIERRE-LOUIS,

      Defendant-Appellant.



DECIDED               February 10, 2014

                  Chief Justice Rabner                      PRESIDING

OPINION BY               Per Curiam

CONCURRING/DISSENTING OPINIONS BY

DISSENTING OPINION BY

                                   REVERSE AND
CHECKLIST
                                     REMAND
CHIEF JUSTICE RABNER                    X
JUSTICE LaVECCHIA                         X
JUSTICE ALBIN                             X
JUSTICE PATTERSON                         X
JUSTICE FERNANDEZ-VINA                    X
JUDGE RODRÍGUEZ (t/a)                     X
JUDGE CUFF (t/a)                          X
TOTALS                                    7